Citation Nr: 0336544	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-13 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for left ankle pain.

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carol L. Eckart







INTRODUCTION

The veteran had active service from May 1984 to December 
1991.  He also submitted a document suggesting that he had 
additional service after December 1991.

The current appeal arose from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska.  The RO, in pertinent part, denied 
entitlement to service connection for left ankle pain and 
sleep apnea.  Other issues on appeal were rendered moot by 
the RO's granting of these issues in a March 2003 rating 
decision

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon review of the evidence and procedural history, the Board 
finds that VA's duty to assist the appellant in the 
development of facts pertinent to his claim and to ensure 
full compliance with due process requirements requires a 
remand in this matter.  

Available service medical records pertaining to his active 
service from May 1984 to December 1991 are noted to have been 
obtained.  However, the record indicates that in addition to 
this active service, the veteran had additional active 
service thereafter.  The claims file contains copies of 
orders directing the veteran to report for active duty for 
special work from October 1992 to March 1993.  In November 
1993 the veteran submitted a copy of his orders to report for 
active duty with a written notification to the RO that he was 
being renewed for active duty and discussed the effect of 
receiving active duty pay had on his ability to receive VA 
disability benefits.  

The record indicates that the veteran served in the Reserves 
until 1996, with a periodic examination reflecting he had 
undergone an annual examination in April 1996.  However the 
above-mentioned period of active duty has never been 
confirmed and there are no service medical records for the 
period of October 1992 to March 1993.

Since this case is being remanded for additional development, 
the VBA AMC must take this opportunity to ensure that all 
VCAA notice and development obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable legal precedent.  


Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should make an attempt to 
verify and obtain all records pertaining 
to the veteran's service said to have 
taken place October 1992 to March 1993.  
The veteran should also be requested to 
identify any other periods of active 
service while in the Reserves and all 
pertinent records of such should be 
obtained.  

3.  The VBA AMC should send such a 
request to the National Personnel Records 
Center (NPRC) the Army Reserve Personnel 
Center (ARPERCEN), and any other 
locations where it is determined such 
records may be found.  If no such reserve 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
must notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  The VBA AMC is notified 
that where the remand orders of the Board 
or the CAVC are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall, supra.
5.  The VBA AMC must review the claims 
file to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
VBA AMC should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully completed with 
and satisfied.

6.  After undertaking any necessary 
development in addition to that specified 
above, to include reexamination of the 
veteran should pertinent additional 
records be obtained, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for left ankle pain 
and sleep apnea. 

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure without 
good cause shown to report for a scheduled VA examination(s) 
may adversely affect the outcome of his claims for service 
connection.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


